Exhibit 10.42
July 29, 2008
Joseph R. LaLeggia
Irwin Commercial Finance — Vancouver
666 Burrard Street, Suite 300 Park Place
Vancouver, B.C. V6C2X8
CANADA
     Re: Redemption Agreement
Dear Joe:
     This letter sets forth the agreement (“Agreement”) between Irwin Commercial
Finance Corporation (“ICF”) and you (the “Shareholder”) with respect to the
redemption by ICF of all of your shares of ICF common stock (“Shares”) in
connection with the sale of substantially all of the assets of Irwin Commercial
Finance Canada Corporation to RoyNat, Inc. (the “RoyNat Sale”). Terms used but
not otherwise defined herein have the meanings ascribed to them in that certain
First Amended and Restated Shareholder Agreement dated May 15, 2007 (the
“Shareholder Agreement”) by and among ICF, Irwin Union Bank and Trust Company,
you, and the other Option Holders named therein.
     In consideration of the mutual promises contained herein and in the
Shareholder Agreement and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Deemed Call Exercise. The parties hereby agree that the execution and
delivery of this Agreement shall constitute the delivery of a Call notice
delivered by ICF under the Shareholder Agreement.
     2. Valuation. The parties acknowledge that ICF has, at the direction of its
Board of Directors, engaged the Griffing Group as an independent appraiser to
conduct, in accordance with past practice, an appraisal of ICF as of June 30,
2008, upon which the Board’s determination of Fair Market Value of the Shares
has been based for purposes hereof. The parties agree that the Purchase Price
described in Section 4 below reflects the Fair Market Value of the Shares for
purposes hereof.
     3. Call Closing. In accordance with Section 4.4 of the Shareholder
Agreement, the parties hereby agree that the purchase and sale of the Shares
shall be structured as a redemption, to be held simultaneously with the closing
of the RoyNat Sale on July 30, 2008 (the “Call Closing”). At such Call Closing,
ICF shall purchase, and the Shareholder shall sell, all of the Shares issuable
upon the Shareholder’s exercise of his option for such Shares in accordance with
the Shareholder’s Option Agreement with ICF, as amended. ICF hereby acknowledges
receipt of notice of such exercise by Shareholder.

 



--------------------------------------------------------------------------------



 



     4. Preliminary Repurchase Price. Notwithstanding anything herein or in the
Shareholder Agreement to the contrary, the purchase price for the Shares shall
be equal to $47,000.00 per Share (the “Purchase Price”).
     5. Payment of Repurchase Price. At the Call Closing, the Purchase Price
shall be paid to Shareholder, net of the Exercise Price payable by the
Shareholder upon the exercise of his Option and applicable withholding taxes.
     6. Transfer of Shares. At the Call Closing, in exchange for the payment of
the Purchase Price, the Shareholder shall instruct the Corporate Governance
Manager and Policy Coordinator of Irwin Financial Corporation to cause the
certificate for the purchased and sold Shares to be transferred to ICF,
whereupon it shall be cancelled on the stock ledger of ICF.
     7. Entire Agreement. This Agreement, together with the Shareholder
Agreement referred to herein and the Option Agreement, as amended, embodies the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and thereof, and supersedes and preempts any and all prior
and contemporaneous understandings, agreements, arrangements or representations
by or among the parties, written or oral, which may relate to the subject matter
hereof or thereof in any way.
     9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to conflicts of
laws provisions thereof.
     10. Headings. The headings of the paragraphs of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be a part
of this Agreement.
[signature page follows]

2



--------------------------------------------------------------------------------



 



     By signing below, the Shareholder accepts and agrees to the terms of this
Agreement as of the date of this letter.

                  Sincerely,    
 
                Irwin Commercial Finance Corporation    
 
           
 
  By:   /s/ William I . Miller    
 
  Title:  
 
Chairman    

     
Accepted and agreed to:
   
 
   
/s/ Joseph R. LaLeggia
   
 
Joseph R. LaLeggia
   

3